Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Tarafdar teaches synchronizing cookies across different domains, (for example, two parties hosting content under different domain names from one another may desire to synchronize identification or `ID` cookies that hold identifiers for a given client and/or end-user, so that one or both of the parties can map a given identifier from one domain to the identifier used in the other domain.  
However Tarafdar failed to teach Asserted combinations of “serving, by the one or more servers and during presentation, at the browser that is configured to block third party cookies, of one or more pages in the different domain of the one or more servers, content selected using the parameters of the first encrypted cookie based on the mapping between (1) the server cookie available during presentation of the one or more pages in the different domain and (11) the parameters of the first encrypted cookie that is a third party cookie to the different domain”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cookie Synchronization: Everything You Always Wanted to Know But Were Afraid to Ask; Panagiotis Papadopoulos et al.; ACM, May 13-17, 2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688